DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Saeki et al. (Pub. No. US 2014/0130916) discloses a capacity control valve (Figs. 1-10) comprising: a valve housing (5) provided with a discharge port (14) through which a discharge fluid at a discharge pressure passes, a suction port (16) through which a suction fluid at a suction pressure passes, and a control port (12) through which a control fluid at a control pressure passes; a rod (38) driven by a solenoid (3); and a main valve (30) that includes a main valve seat (20) and a main valve body (30) to open and close communication between the discharge port (14) and the control port (12) in accordance with a movement of the rod (38), wherein the capacity control valve (1) further comprises a CS valve (36) that includes a CS valve seat (34) and a CS valve body (36) to open and close communication between the control port (12) and the suction port (16), the CS valve body (36) is disposed so as to be movable relative to the main valve body (30). 
Saeki et al. does not render obvious in combination with the rest of the claim limitations wherein the main valve body and the CS valve body move together in accordance with the movement of the rod while a closed state of the main valve is maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753